Citation Nr: 1602417	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  12-33 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for idiopathic neuropathy, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel





	
INTRODUCTION

The Veteran served on active duty in the Navy from July 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for "idiopathic peripheral neuropathy (Agent Orange exposure)".  See Veteran's claim of November 2009.  The Veteran is currently diagnosed as having "sensori-motor neuropathy of right lower extremity."  See VA treatment record of July 2010.  He has also been diagnosed with "neuropathy in both hands/feet."  See VA treatment record of June 2015.

The Veteran's DD Form 214 specifically states that he served in Vietnam.  His decorations and badges include the Vietnam Service Medal XV campaign and the Vietnam Campaign Medal (with device).  Therefore, it is presumed that the Veteran was exposed to herbicides during his service in Vietnam.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015). 

Under 38 C.F.R. sections 3.307(a)(6) and 3.309(e) (2015), certain diseases may be presumed to be related to exposure to herbicides, absent affirmative evidence to the contrary.  The diseases associated with exposure to an herbicide agent include early-onset peripheral neuropathy.  Id.  For the presumption to apply, early-onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2015).

A VA Agent Orange examination of August 2010 made the following assessment and diagnosis: "Veteran has transient neuropathy H/O neuropathy in Vietnam [numbness in feet and hands] resolved in one year of leaving Vietnam . . .. "  Here the examining doctor diagnosed "neuropathy" only, did not make a diagnosis of early onset peripheral neuropathy, and did not state whether the Veteran's neuropathy manifested to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  Rather, he indicated that it resolved within the first post-service year.  There is no medical evidence dating to that time period to establish disability.  The Veteran has stated, however, that he had numbness in his extremities at that time.  In sum, it is unclear upon the current record whether the presumption relating to herbicide exposure applies to the Veteran.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).

The presumption relating to herbicide exposure may be rebutted by any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  See 38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d) (2015).

In the case at hand, some evidence of record tends to show that the Veteran's neuropathy is not related to exposure to Agent Orange.  Apart from the Veteran's own report that it resolved prior to the expiration of the first post-service year, there is also a July 2010 VA treatment record that attributes the Veteran's current neuropathy to being a residual of his cerebrovascular accident ("likely s/p CVA") and, superimposed on that, to a "likely nutritional deficiency - vit B12."  To that extent, there is a question as to whether the Veteran's current neuropathy constitutes early-onset peripheral neuropathy, or alternatively, whether his current neuropathy is related to post-service causes.  This question should be addressed by the appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. at 370; see also 38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination with a physician to determine the nature and etiology of any currently diagnosed neuropathy of the extremities.  All testing deemed necessary must be conducted and the results reported in detail.  

Based on the examination and the review of the record, the physician is asked to render the following opinions:

a.  whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current neuropathy qualifies as an early-onset peripheral neuropathy.

b.  whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current neuropathy is related to his active service, to include his presumed exposure to herbicides. 

Review of the entire file is required; however, attention is invited to the July 2010 VA treatment record referencing CVA residuals and vitamin deficiency, and the August 2010 VA Agent Orange examination. 
Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed neuropathy, and alternatively the exposure to herbicides.  Likewise, if the neuropathy is not "early onset neuropathy", the mere fact that a presumption has not been established for the particular type of neuropathy he does have is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with an SSOC and allow the Veteran an appropriate opportunity to respond.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




